FILED
                           NOT FOR PUBLICATION                             AUG 01 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50329

              Plaintiff - Appellee,              D.C. No. 3:13-cr-00754-LAB-1

  v.
                                                 MEMORANDUM*
CARLOS RUIZ,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted July 7, 2014**
                                Pasadena, California

Before: SILVERMAN, TALLMAN, and RAWLINSON, Circuit Judges.

       Carlos Ruiz appeals the 78-month sentence imposed by the district court

following his guilty plea to importing 10.40 kilograms of methamphetamine and




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1.64 kilograms of heroin into the United States from Mexico in violation of 21

U.S.C. §§ 952 and 960. We affirm the sentence.

      The district court applied the proper test when it denied Ruiz a minor role

reduction pursuant to United States Sentencing Guideline § 3B1.2(b). It was not

required to compare Ruiz to hypothetical participants. United States v. Rosas,

615 F.3d 1058, 1068 (9th Cir. 2010). The mere fact that Ruiz was a courier did not

entitle him to a minor role adjustment. United States v. Hurtado, No. 13-50170,

2014 WL 3720241, at *3 (9th Cir. July 7, 2014); United States v. Rodriguez-

Castro, 641 F.3d 1189, 1193 (9th Cir. 2011). The district court did not clearly err

in finding that Ruiz was a run-of-the-mill drug smuggler for money, no better, no

worse. The substantial quantity of drugs and Ruiz’s admission that he had

successfully crossed the border with narcotics on four previous occasions support

the district court’s finding that Ruiz was not a minor participant. Id.

      Finally, the district court did not abuse its discretion when it sentenced Ruiz

to 78 months, 30 months below the minimum guideline sentence, after considering

the relevant sentencing factors and totality of the circumstances.

      AFFIRMED.




                                           2